[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court having heard the evidence and having viewed the exhibits presented by the petitioner on today's date finds that the respondent has engaged in the unauthorized practice of law, in violation of ConnecticutGeneral Statute 51-88(a)(4)(5)(6)(7). In accordance with ConnecticutGeneral Statute 51-88(c) and Connecticut Practice Book Sec. 2-47, the court issues the following orders.
1. The respondent, Stanton Jolley is hereby restrained and prohibited from engaging in the unauthorized practice of law.
2. The respondent, Stanton Jolley is hereby restrained and prohibited from presenting himself or representing himself to be an "officer of the court".
3. The respondent, Stanton Jolley is hereby restrained and prohibited from using the name "Legal Services, Inc." for the purposes of engaging CT Page 13748 in the unauthorized practice of law.
4. Any violation of the court's orders can subject the respondent to the penalties set forth in Connecticut General Statute 51-88(b).
5. Said orders of the court are effective upon notice to the respondent, Stanton Jolley.
THE COURT
By Arnold, J.